IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ERVIN JAMES HORTON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-508

FLORIDA DEPARTMENT OF
LAW ENFORCEMENT ETC. ET
AL,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Ervin Horton, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Marcus O. Graper, Assistant Attorney
General, Tallahassee; Kenneth S. Steely, General Counsel, Department of
Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.